                  Case 21-50231-KBO             Doc 8     Filed 05/18/21       Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,                              Case No. 19-12153 (KBO)

                     Debtors.                                      (Jointly Administered)
GEORGE L. MILLER, in his capacity as Chapter 7
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,                        Adv. Proc. No. 21-50231 (KBO)
et al.,

                                Plaintiff,

vs.
                                                                   Ref. Adv. Docket No. 5, 7
SUNFLOWER CONSTRUCTION,

                                Defendant.

         ORDER APPROVING SECOND STIPULATION FOR EXTENSION OF TIME
         FOR THE DEFENDANT TO ANSWER, MOVE OR OTHERWISE RESPOND
                            TO THE COMPLAINT

                  Upon consideration of the Second Stipulation for Extension of Time for the
Defendant to Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”) filed by
the Chapter 7 Trustee and the Defendant; and the Court having reviewed the Stipulation, a copy
of which is attached hereto as Exhibit 1; and good cause appearing for the relief requested
therein, it is hereby ORDERED THAT:
                  1.         The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.
                  2.         This Court retains jurisdiction with respect to all matters arising from or
related to the implementation or interpretation of this Order.




      Dated: May 18th, 2021                                 KAREN B. OWENS
      Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:233883.2 57095/002
